Citation Nr: 1007700	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-04 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from September 1983 
to January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, wherein the RO, in part, denied a claim of 
service connection for bilateral pes planus.

In February 2007, the RO received from the Veteran a notice 
of disagreement with a December 2006 rating decision that 
increased the evaluation of his service-connected prostate 
cancer to 40 percent (from zero percent) effective November 
22, 2006.  The Veteran sought an earlier effective date for 
the award.  A statement of the case was issued in August 2007 
after the benefit sought was granted in part.  In September 
2007, the Veteran filed a substantive appeal but stated that 
he wished to proceed with only the pes planus appeal and that 
he was satisfied with the decision regarding his prostate 
cancer.  In view of his statement, the Board finds that the 
Veteran does not want to perfect his appeal concerning the 
prostate cancer issue and it is not before the Board for 
appellate review.


FINDING OF FACT

The Veteran has bilateral pes planus that had its onset 
during his active military service.


CONCLUSION OF LAW

The Veteran has bilateral pes planus that is the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

The Veteran states that he has varying problems with his 
feet.  He asserts that he was treated for flat feet on 
several occasions during his military service.  As a result, 
the Veteran contends that service connection is warranted for 
pes planus.  In May 2006, he was awarded service connection 
for calluses of the feet (claimed as crow's feet and bunion 
removal).  Because these other problems with the Veteran's 
feet have been addressed, the scope of the Veteran's present 
service connection claim is properly limited to pes planus.  
Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that 
a claim is not limited solely to the diagnosis identified by 
the Veteran).

A review of the Veteran's service treatment records reveals 
that the Veteran was treated on several occasions for 
complaints concerning his feet.  Most of the entries refer to 
calluses for which he is already service connected.  The 
Veteran was also treated for pes planus during service.  Pes 
planus was noted after a foot examination in December 1992.  
In November 1994, the Veteran was provided with repaired 
inserts for pes planus indicating that he had received the 
inserts for treatment of pes planus.

In July 2005, the Veteran underwent a general VA physical 
examination in connection with multiple claims that he filed 
during active service.  The examiner did not provide a 
diagnosis of pes planus.  X-ray evidence was negative for the 
right foot and insufficient to make a diagnosis for the left 
foot.  Notably, the examiner stated, in part, that a 
diagnosis of pes planus could not be made because there was 
no history.  All of the Veteran's service treatment records 
may not have been available for review by the examiner 
because there was in fact a history of pes planus as 
indicated in the records identified above.  Additionally, the 
examiner stated that the Veteran used his arch supports to 
relieve pain and for his calluses.  That may be true, but the 
November 1994 record indicates that he also used inserts for 
pes planus.

The Veteran's retirement examination was conducted in October 
2005.  This is significant because it occurred after the July 
2005 examination and during the pendency of the claim.  The 
Veteran indicated on his report of medical history that he 
had foot trouble, including flat feet.  The feet portion of 
the examination report was listed as abnormal.  The examiner 
circled pes planus and symptomatic on the report.  He also 
wrote "pes planus, symptomatic" in the notes section.  This 
evidence clearly establishes an in-service diagnosis of pes 
planus.  Unlike the July 2005 examiner, the October 2005 
examiner found that there was sufficient evidence to make the 
diagnosis.

In McClain v. Nicholson, the United States Court of Appeals 
for Veterans Claims (Court) held that a current disability 
may be shown even though the disability resolves prior to the 
adjudication of the claim as long as the veteran has a 
disability at the time the claim is filed or during the 
pendency of the claim.  21 Vet. App. 319, 321 (2007).  Here, 
the evidence establishes that the Veteran had pes planus 
during the pendency of the claim (as the claim was filed 
before he was discharged from military service).  Thus, 
although there are no post-service medical records that 
reference pes planus, none is needed to substantiate the 
current disability element of the claim.  In any case, the 
Court has also indicated that pes planus is the type of 
condition that lends itself to observation by a lay witness.  
See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  This is 
particularly the case when, as in the Veteran's case, a 
layperson has been diagnosed with pes planus after reporting 
symptoms to a medical professional concerning the feet.  The 
layperson would be able to competently observe similar 
symptoms that led to the previous diagnosis.  Here, the 
Veteran has stated that he has experienced the same symptoms 
of pes planus since service.

In consideration of the evidence of record, the Board finds 
that the Veteran has bilateral pes planus that had its onset 
during his active military service.  The Veteran was 
diagnosed with pes planus during both military service and 
the pendency of the claim.  He has made competent and 
seemingly credible statements that the symptoms have 
continued.  Accordingly, the Board concludes that the Veteran 
has bilateral pes planus that is the result of disease or 
injury incurred in active military service and service 
connection is warranted.


ORDER

Service connection for bilateral pes planus is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


